DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 17 December 2021.  As directed by the amendment: claims 1, 3, 12, 13, and 15 have been amended; claims 11 and 18 have been cancelled; and no claims have been added. Thus, claims 1-10, 12-17, and 19-20 are presently pending in this application. 
Reasons for Allowance
Claims 1-10, 12-17, and 19-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Mitrosky et al (US 2015/0174342), fails to disclose or make obvious a device as described in claim 1. Specifically, Mitrosky fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, comprising a second stopper “at the distal end of the cartridge” made of “a material that allows the one or more waves and the reflections of the one or more waves to pass therethrough,” “a reflector disposed at the distal end of the cartridge, wherein the reflector is embedded in the material of the second stopper,” and “a receiver disposed in the first stopper, the receiver being configured to receive the reflections of the one or more waves from at least the reflector.” Mitrosky discloses a device (Fig. 7) with a distal end (140) with a reflector on the inside, outside, or embedded within the cartridge (112). However, the interpreted second stopper, which must be a distinct element based on the phrasing of the claim, is the distal end of the disposable medical cartridge (340). Mitrosky is concerned with having a reusable device (including the transducer 136 and reflector 132 which can be used to determine the volume of the syringe) that can be used with a disposable fluid cartridge (340). If a critical part of the device, such as the reflector, were incorporated in the disposable cartridge, the reusable part of the device would not maintain its function. As such, it would not be obvious to a person of ordinary skill in the art to embed the reflector into the interpreted second stopper. 
Brown (US 5720733), fails to disclose or make obvious a device as described in claim 15. Specifically, Brown fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, comprising a first electrode “disposed in the first stopper” and “a second stopper disposed on a surface of the second stopper facing the first electrode.” Brown discloses a device (Fig. 3) with a first electrode (58) disposed in a first stopper (Col. 4:34-35 – the stopper 58 is in the form of a conducting ring and therefore comprises an electrode) and a second electrode (66) in the form of a second stopper (Col. 7:21 – the stopper 66 is in the form of a conducting ring). However, it would not be obvious to a person of ordinary skill in the art to interpret the second conducting ring of Brown to be a “second electrode disposed on a surface of the second stopper” as the second electrode is the same as the second stopper. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 15. Claims 2-10, 12-13, 16-17, and 19-20 are allowed for incorporating the above allowable elements due to their respective dependencies on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schabbach et al (US 2020/0164154) is a co-pending application that discloses an injection device with an electronic measuring device with a transmitter and receiver to determine a stopper’s position. The scope of the claims does not read on the allowed claims and the filing date does not qualify as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783